DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 08/08/17 are accepted.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to the previous 112 rejections, the examiner considered the applicant’s 05/04/21 response (both amendments and arguments considered together) to sufficiently overcome the 112 rejections.
With respect to the previous art rejection, independent claim 1 discloses the below limitations, which were not found, taught, or disclosed by the prior art. Independent claims 5-6 disclose similar limitations. All other limitations depend on independent claim 1.  
b) performing a time-frequency analysis on the measurement data to obtain, for each of a plurality of predetermined frequencies, waveform data representing a change in an intensity of a frequency component in the signal with respect to the predetermined physical quantity
c) dividing the waveform data of each of the plurality of predetermined frequencies into a plurality of segments so that each segment includes successive positive values or successive negative values in a direction of a change in the physical quantity, or so that each segment is between a local maximum and a local minimum neighboring each other in the direction of the change in the physical quantity
d) determining a magnitude of each of the plurality of segments in the waveform data of each of the plurality of predetermined frequencies
e) creating, for the waveform data of each of the plurality of predetermined frequencies, a selected segment group by excluding a segment whose magnitude exceeds a predetermined reference value from the plurality of segments in the waveform data
f) determining a noise level of each of the plurality of predetermined frequencies by calculating an average or a median of the magnitudes of the segments included in the selected segment group
In the applicant’s arguments 05/04/21, the applicant made different arguments stating that the previous primary reference of Ivosev failed to teach each of the above limitations b) – f). The examiner was not fully persuaded by each individual argument, such that any of limitations b) – f), when considered alone, would form the basis of allowability. However, when considered together, the examiner was persuaded that the limitations as a whole were not found, taught, or disclosed by the prior art. Although various art may be combined in a piecemeal fashion for each of the different limitations, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Li-Thiao-Te, Sebastien & Schwikowski, Benno (2012). Feature Detection with Controlled Error Rates in LC/MS Images. Journal of Computational Biology, 19(4). https:doi.org/10.1089/cmb.2009.0125
Ma (US PgPub 20060241937) discloses a method and apparatus for automatically discriminating information bearing audio segments and background noise audio segments.
Wright et al (US PgPub 20140252218) discloses methods and apparatus for decomposing tandem mass spectra generated by all-ions fragmentation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD S LIANG whose telephone number is (571)272-2148.  The examiner can normally be reached on M-F 10:00 AM - 7 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN VAZQUEZ can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD S LIANG/Examiner, Art Unit 2862                                                                                                                                                                                                        07/31/21

/Catherine T. Rastovski/Primary Examiner, Art Unit 2862